NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5029-18

PATRICIA CLEMAS,

          Plaintiff-Respondent,

v.

JOSEPH CLEMAS,

     Defendant-Appellant.
_______________________

                    Submitted February 1, 2021 – Decided March 22, 2021

                    Before Judges Hoffman and Suter.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Somerset County,
                    Docket No. FM-18-0370-12.

                    Gary A. Blaustein, attorney for appellant.

                    DeTommaso Law Group, LLC, attorneys                                            for
                    respondent (John J. Hays II, on the brief).

PER CURIAM

          Defendant appeals from the May 31, 2019 Family Part order denying his

motion to terminate his obligation to pay alimony to plaintiff. Defendant alleges
he provided sufficient evidence of plaintiff's cohabitation to warrant further

discovery and a plenary hearing. We affirm.

                                          I.

        The parties divorced in January 2013, after fourteen years of marriage.

They had two children together. The trial court entered a final judgment of

divorce in June 2014. Pursuant to the final judgment, defendant pays plaintiff

$2,500 per month in alimony.

        Defendant filed an initial motion to terminate alimony in late January

2019, alleging plaintiff cohabitated with "her significant other," M.M.,1 based

upon their "long-standing significant relationship of at least [seven] years."

Defendant withdrew the motion for the parties to attend mediation, which

proved unsuccessful. In April 2019, defendant re-filed the motion, including a

request for a plenary hearing.

        In support of his motion, defendant provided a certification detailing the

relationship between plaintiff and M.M. According to defendant, they "travel

together, they vacation together with our kids, [they] spend weekends together,"

and "our kids spend holidays" with M.M. and "[his] family at his residence."

Defendant also hired a private investigator, whose report details two instances


1
    We refer to M.M. by his initials to protect his privacy.
                                                                            A-5029-18
                                          2
of M.M. visiting plaintiff's home and five photographs of plaintiff and M.M.

together on Facebook.

      On May 31, 2019, the motion judge denied defendant's application in its

entirety. In a written decision, the judge evaluated the factors set forth in

N.J.S.A. 2A:34-23 and found defendant failed to provide sufficient evidence to

establish a prima facie case of cohabitation. The judge specifically found no

evidence of plaintiff and M.M. having intertwined finances, having joint

responsibility for living expenses, living together, or exchanging any

enforceable promise of support. Moreover, she found defendant's proofs do "not

indicate that the couple's social circle view[s] their relationship in a way

'commonly associated with marriage.'"        In addition, the judge noted that

defendant provided only "very limited information regarding the sharing of

household chores – [p]laintiff utilizing [M.M.'s] car on one occasion and taking

his dog out for him on one occasion." Based on these proofs, the judge found

that defendant failed to provide "sufficient evidence to justify the [c]ourt

ordering a plenary hearing on the issue of cohabitation."

                                       II.

      We review a decision to modify alimony under an abuse of discretion

standard. Larbig v. Larbig, 384 N.J. Super. 17, 23 (App. Div. 2006). The trial


                                                                          A-5029-18
                                       3
judge has "broad discretion" in reviewing an application to modify alimony.

Storey v. Storey, 373 N.J. Super. 464, 470 (App. Div. 2004) (citing N.J.S.A.

2A:34-23). "Whether an alimony obligation should be modified based upon a

claim of changed circumstances rests within the Family Part judge's sound

discretion." Larbig, 384 N.J. Super. at 21 (citing Innes v. Innes, 117 N.J. 496,

504 (1990)).

      Cohabitation by the supported spouse is a changed circumstance that

could justify modification of alimony. Gayet v. Gayet, 92 N.J. 149, 155 (1983).

"Cohabitation involves a mutually supportive, intimate personal relationship in

which a couple has undertaken duties and privileges that are commonly

associated with marriage or civil union but does not necessarily maintain a

single common household." N.J.S.A. 2A:34-23(n). Courts "may not find an

absence of cohabitation solely on grounds that the couple does not live together

on a full-time basis." Ibid. Instead, courts "shall consider" the following factors

"[w]hen assessing whether cohabitation is occurring":

            (1) Intertwined finances such as joint bank accounts
            and other joint holdings or liabilities;

            (2) Sharing or joint responsibility for living expenses;

            (3) Recognition of the relationship in the couple's social
            and family circle;


                                                                             A-5029-18
                                        4
            (4) Living together, the frequency of contact, the
            duration of the relationship, and other indicia of a
            mutually supportive intimate personal relationship;

            (5) Sharing household chores;

            (6) Whether the recipient of alimony has received an
            enforceable promise of support from another person
            . . . ; and

            (7) All other relevant evidence.

            [Ibid.]


      Cohabitation      requires    "stability,    permanency      and     mutual

interdependence." Konzelman v. Konzelman, 158 N.J. 185, 202 (1999). The

court must determine whether the relationship "bears the 'generic character of a

family unit as a relatively permanent household.'" Gayet, 92 N.J. at 155 (citing

State v. Baker, 81 N.J. 99, 108 (1979)). "A mere romantic, casual or social

relationship is not sufficient to justify the enforcement of a settlement agreement

provision terminating alimony." Konzelman, 158 N.J. at 202.

      The party seeking modification of alimony bears the burden of

establishing "[a] prima facie showing of changed circumstances . . . before a

court will order discovery of an ex-spouse's financial status" and a plenary

hearing. Lepis v. Lepis, 83 N.J. 139, 157, 159 (1980). The moving party "must

clearly demonstrate the existence of a genuine issue as to a material fact before

                                                                             A-5029-18
                                        5
a hearing is necessary." Id. at 159 (citing Shaw v. Shaw, 138 N.J. Super. 436,

440 (App. Div. 1976)). "In determining whether a material fact is in dispute, a

court should rely on the supporting documents and affidavits of the parties.

Conclusory allegations would, of course, be disregarded." Ibid.

      Defendant concedes he did not provide evidence that plaintiff and M.M.

live together or intermingled their finances; however, he maintains that the trial

judge placed too much weight on those factors and that he nonetheless provided

sufficient evidence to establish a prima facie case of cohabitation.

      In support of his argument that plaintiff cohabitates with M.M., defendant

first provides a certification detailing plaintiff and M.M.'s relationship. He

certifies plaintiff and M.M. have been in a "long-standing significant

relationship of at least 7 years" and "openly acknowledge their significant

relationship and are seen to be a committed couple by their friends and peers."

He certifies plaintiff and M.M. "travel together, they vacation together with [the

parties'] kids, spend weekends together," and do so with the parties' kids. In

addition, he specifically certifies that plaintiff has driven M.M.’s car on at least

one occasion and watched his dog on another.

      Next, the private investigator's September 28, 2018 report provides four

pictures of plaintiff and M.M. together and one picture of plaintiff with M.M .'s


                                                                              A-5029-18
                                         6
granddaughter. M.M. posted the pictures on his Facebook account between

October 2016 and July 2017.       The report also indicates two photographed

instances, one in January 2018 and one in July 2018, of M.M. arriving at and

leaving plaintiff's home.

      Lastly, defendant provides two additional notable pieces of evidence.

First, defendant provides copies of the deeds to M.M.'s house in Galloway and

plaintiff's house in nearby Egg Harbor Township. After the parties' divorce,

plaintiff moved from Bridgewater to Egg Harbor Township, which defendant

asserts was motivated by plaintiff's desire to be closer to M.M.         Second,

defendant provides screenshots of dozens of text message from the parties'

children to defendant over several years, wherein the children state that they are

with plaintiff and M.M. or at M.M.'s house.

      Considering the limited proofs presented by defendant, we see no reason

to disturb the motion judge's finding that defendant failed to establish a prima

facie case of cohabitation. To prevail, defendant needed to provide evidence

that plaintiff and M.M. have "undertaken duties and privileges that are

commonly associated with marriage," including "living together, intertwined

finances such as joint bank accounts, sharing living expenses and household

chores, and recognition of the relationship in the couple's social and family


                                                                            A-5029-18
                                        7
circle." Konzelman, 158 N.J. at 202. As the motion judge noted, defendant

provided no evidence of intertwined finances, shared living expenses, living

together, or an enforceable promise of support. Defendant relied on limited

evidence of plaintiff and M.M., over several years of dating, somewhat

frequently seeing and traveling with one another and their families, sharing four

to five pictures on Facebook holding themselves out publicly as a couple, and

two instances of sharing responsibilities. This is simply not enough to establish

a prima facie case of cohabitation. As noted by our Supreme Court,

            We do not today suggest that a romantic relationship
            between an alimony recipient and another,
            characterized by regular meetings, participation in
            mutually appreciated activities, and some overnight
            stays in the home of one or the other, rises to the level
            of cohabitation. We agree that this level of control over
            a former spouse would be unwarranted.

            [Quinn v. Quinn, 225 N.J. 34, 54 (2016).]

      Affirmed.




                                                                           A-5029-18
                                       8